       Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


  SUSAN ISBERNER,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
  v.                                              )
                                                  )   Case No.
  WALMART INC.,                                   )
                                                  )
         Defendant.                               )
                                                  )

                                         COMPLAINT

       For her Complaint against Defendant Walmart Inc., Plaintiff Susan Isberner states and

alleges as follows:

                              I.     NATURE OF THE ACTION

       1.      This is an action for employment discrimination brought to secure legal and

equitable relief for injuries sustained by Plaintiff as a result of Defendant’s discrimination in

violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e, et seq.

(“Title VII”) for gender discrimination; the Age Discrimination in Employment Act, 29 U.S.C. §

621 et seq. (“ADEA”); and the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.

(“ADA”).

       2.      Defendant Walmart Inc. (“Defendant” or “Walmart”) unlawfully discriminated and

retaliated against Plaintiff based on her gender, age, and disability, creating an intimidating,

offensive, and hostile work environment, and affecting the terms and conditions of her

employment.

       3.      Plaintiff seeks compensatory, liquidated and punitive damages, as well as

reasonable attorneys’ fees and costs, as remedies for Defendant’s violation of her rights.
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 2 of 15




                                         II.     PARTIES

       4.       Plaintiff Susan Isberner is a citizen of Kansas who worked for Walmart as a

Market Human Resources Manager in Kansas from approximately February 2008 until she was

constructively discharged in March 2019.

       5.       Defendant Walmart Inc. is a Delaware corporation with its principal place of

business in Bentonville, Arkansas.

       6.       At all times relevant herein, Defendant had at least 15 employees, and was

therefore an “employer” within the meaning of Title VII, the ADEA, and the ADA.

       7.       Walmart is a corporation and can only act through its officers and employees, and

the conduct of an officer or employee acting within the scope of his or her employment or authority

is the conduct of the corporation.

       8.       Walmart is liable for the acts of its officers and employees, including, but not

limited to, Market Manager Chad Rohr and Plaintiff’s supervisor, Heidi Palmer.

       9.       Plaintiff is informed, believes, and thereon alleges that at all times relevant herein,

Rohr and Palmer were responsible for the sex, age and disability discrimination, as well as

the retaliation, alleged in this Complaint since they were managers for Walmart.

       10.      Rohr and Palmer had supervisory authority over Plaintiff, and she is informed,

believes, and thereon alleges that at all times relevant herein, Rohr and Palmer made decisions

affecting the terms and conditions of her employment.

                            III.     JURISDICTION AND VENUE

       11.     This Court has subject matter jurisdiction over Plaintiff’s claims under 28 U.S.C. §

1331, as this case involves questions of federal law.




                                                  2
       Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 3 of 15




        12.     This Court is a proper venue under 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-

5(f)(3) because Defendant is subject to this Court’s personal jurisdiction by maintaining facilities

and business operations in this District, and because the events and unlawful employment practices

giving rise to this action occurred in this District.

                 IV.     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        13.     Plaintiff timely filed her Charge of Discrimination with the Equal Employment

Opportunity Commission (“EEOC”) pursuant to 42 U.S.C. § 2000e-5(b), a copy of which is

attached hereto as Exhibit 1.

        14.     On or around October 3, 2019, the EEOC issued Plaintiff a Notice of Right to Sue,

a copy of which is attached hereto as Exhibit 2.

        15.     Plaintiff has complied with all administrative prerequisites to bringing this lawsuit

and has timely filed this action.

                                V.     FACTUAL BACKGROUND

        16.     Defendant hired Plaintiff, a female, in or around February 2008, when she was 55

years of age. As of the date of this filing, she is 66 years old. Plaintiff suffers from depression,

Addison’s disease, and alcoholism. Addison’s disease is a disorder in which adrenal glands are

damaged due to an autoimmune response and thus do not produce enough hormones that are vital

to the body’s working endocrine system. This disease causes her to be extremely fatigued, weak,

dehydrated, slow, and dizzy, have sluggish movement, and experience weight loss.

        17.     Plaintiff worked for Walmart until approximately March 2019 as a Market Human

Resources Manager. She oversaw 12 stores in Kansas and one store in Oklahoma.




                                                   3
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 4 of 15




       18.     Plaintiff was responsible for communication and implementation of Walmart’s

human resources (“HR”) initiatives, including HR practices, business plans, systems and

personnel-related issues, across multiple facilities. She also provided training, growth, and

development to Store Managers. Her key stakeholders were the company’s Store Managers,

Market Managers, and Regional Leadership. Collaboration was critical amongst these roles.

       19.     At all times during her employment, Plaintiff more than adequately performed her

employment duties. She received excellent performance reviews until the events alleged herein

and was never disciplined.

       20.     At all times relevant to this action, Rohr and Palmer had authority over Plaintiff

and were employees of Walmart. Rohr was the Market Manager in Plaintiff’s market and made

decisions affecting the terms and conditions of her employment. He provided key feedback to

Plaintiff’s direct supervisor, Palmer.

       21.     One of Plaintiff’s primary job duties was to provide support to Rohr. In addition,

she and Rohr were expected to work closely together to support and evaluate 13 Store Managers

in their Market.

       22.     Rohr did not like women having positions of power and regularly treated women

significantly worse than their male counterparts. Rohr actively worked to remove female

Store Managers from their positions. He would demean and belittle female Store Managers, saying

they were performing poorly and advocating firing them without helping them improve. However,

when it came to male Store Managers, Rohr would invest significant amounts of time helping them

either create an improvement plan or move to another position.

       23.     Rohr regularly referred to Isberner as “that crazy HR lady” or simply “crazy” in

large meetings and during conference calls to demean her role as a woman in the workplace.



                                               4
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 5 of 15




       24.      Rohr also regularly made comments to Isberner about how close she was to his

mother’s age, which he said made him uncomfortable.

       25.      In or around November 2016, Rohr began introducing Isberner at meetings by

referencing “The Most Interesting Man in the World” beer advertisements. He repeatedly used this

phrase to reference the fact that Plaintiff was a recovering alcoholic, despite the fact she has been

sober 20 years. Rohr also made comments to others in the workplace that “he didn’t trust people

who don’t drink” alcohol.

       26.      Rohr also stopped participating in the execution of several of Plaintiff’s initiatives,

which significantly hurt her ability to effectively accomplish her job duties and exercise control

over the employees under her supervision.

       27.      The harassment from Rohr only increased as time went on. Throughout 2017 and

until her last day of employment in March 2019, Rohr’s constant verbal abuse left her feeling

unsafe, extremely stressed, and fearful for her job.

       28.      For example, on or about June 16, 2018, a meeting was held in Dodge City, Kansas.

Plaintiff attended with Rohr and the Store Managers in the market she regularly worked with.

During this meeting, Rohr verbally attacked Plaintiff during her presentation, continuously

interrupting her, and speaking over her despite her asking him several times to stop. He also

accused Plaintiff of throwing employees under the bus, and claimed she was lying because she had

allowed hourly coordinators whom she supported to voice their concerns about management’s

shortcomings.

       29.      In or about the fall of 2018, Plaintiff received questions and concerns from

managers that Rohr was having an affair with a Walmart employee. As a Market Human Resources

Manager, it was Plaintiff’s job to elevate the allegations if they were true, since an inter-company



                                                  5
       Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 6 of 15




affair is a violation of company policy. To ensure she handled the investigation properly, Plaintiff

contacted Jeff Livingston, a fellow Human Resources employee, in confidence. Before she could

determine whether she had enough information to escalate to her supervisor for investigation,

however, Rohr angrily and hysterically confronted Plaintiff.

       30.     Plaintiff complained several times to her immediate supervisor, Palmer, about the

way Rohr treated her. Palmer said little other than asking Plaintiff what she was going to do about

it. Palmer dismissed Plaintiff’s complaints of gender, age, and disability discrimination despite

Plaintiff’s explanations that she felt unsafe and afraid.

       31.     Eventually, Palmer stopped answering Plaintiff’s emails and telephone calls.

       32.     After Plaintiff complained about Rohr’s discriminatory treatment, Defendant

removed her from a long-term project involving women in leadership that she had been working

on for the past five years, which interfered with her ability to effectively perform her job duties.

       33.     The situation at Walmart was so stressful, and the environmental so hostile, that

Isberner suffered from depression and insomnia. Isberner was so stressed she did not feel she could

even take time off work to attend her mother’s funeral.

       34.     On February 19, 2019, after repeatedly complaining to Palmer about her

discrimination and the hostile work environment she was facing, Plaintiff received a substantially

lower annual performance evaluation than previous years, without explanation. This was

particularly suspect since Walmart had not given Plaintiff any feedback during the year to indicate

that her evaluation may be downgraded.

       35.     During this performance evaluation, Palmer also removed Plaintiff from a racial

discrimination investigation involving one of Rohr’s favorite male Store Managers. Palmer said

this was done because one of Plaintiff’s interviews caused a “huge uproar.” Plaintiff had asked



                                                  6
       Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 7 of 15




Rohr to be a witness to the investigation so she could ensure it was handled adequately, but Rohr

wanted to protect his male Store Manager from being investigated. Plaintiff complained to Palmer

about this situation, but as usual, Palmer did nothing. Because Palmer refused to give Plaintiff any

specifics, she believes the actual reason she was removed from the investigation was based on the

discrimination alleged herein.

       36.     Two additional sexual harassment claims were revealed from an interview Plaintiff

conducted with a Walmart employee during her investigation of the racial discrimination above.

However, because of Defendant’s actions, Plaintiff felt too intimidated to report these claims,

demonstrating once again that she was prevented from effectively doing her job.

       37.     On or about March 5, 2019, Plaintiff requested a meeting with Rohr since Palmer

was not assisting her or curing the hostile work environment she was facing. But Rohr refused to

meet her. And subsequently, Rohr did not return Plaintiff’s phone calls, and only occasionally

responded to her via text message. This lack of communication with Rohr made it very difficult

for Plaintiff to complete her job duties.

       38.     Rohr’s unwillingness to work with Plaintiff also made it impossible for her to

implement her initiatives. His lack of communication with Plaintiff continued to undermine her

individual progress.

       39.     On or about March 11, 2019, after a staff meeting, Plaintiff again asked Rohr to

speak in private to discuss his behavior. Rohr again refused, and in front of Plaintiff’s coworkers,

he verbally attacked her calling her a liar, and said Livingston told him Plaintiff started the rumor

of his alleged affair. Rohr further humiliated Plaintiff, accusing her of lying about the racial

discrimination investigation into his male Store Manager that she was removed from.




                                                 7
       Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 8 of 15




       40.       Plaintiff felt physically ill with distress over the continuous animosity and abuse

she regularly received from Rohr. Plaintiff could not conceive how she could continue to tolerate

the abuse. She had previously returned from FLMA leave due to pneumonia, common to those

with Addison’s disease.1

       41.       Plaintiff did not believe Palmer, Livingston or anyone else she closely worked with

would be honest or assist in any investigation of Rohr; therefore, Plaintiff did not initiate an

investigation against him.

       42.       Rohr’s continual harassment increased with time until it became so severe and

pervasive that Plaintiff had no choice but to resign in the spring 2019.

                                  VI.     CLAIMS FOR RELIEF

                                          COUNT I
             Gender Discrimination in Violation of Title VII of the Civil Rights Act of 1964,
                             as amended, 42 U.S.C. § 2000e (“Title VII”)

       43.       Plaintiff restates and re-alleges the above paragraphs as if fully set forth in this

cause of action.

       44.       Plaintiff, who is female, is a member of a protected class within the meaning of

Title VII.

       45.       Defendant is a covered entity and an employer as defined in Title VII in that it is

engaged in an industry affecting commerce that has 15 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year.




 1
  Plaintiff took FMLA leave in 2013 and 2014 because of her Addison’s disease. She was
 hospitalized on or about February 15, 2017 for an Addison’s disease crisis and major depression.
 She was hospitalized again in or around February 2018 for an Addison’s disease crisis with
 depression and anemia. Plaintiff also took FMLA leave from approximately February 25, 2019
 to March 13, 2019 for bacterial pneumonia.

                                                  8
       Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 9 of 15




       46.      Plaintiff is a female who was treated less favorably than one or more of her male

counterparts.

       47.      Plaintiff’s gender was a factor in Defendant’s discriminatory actions, inactions,

decisions, constructive discharge, and/or conduct as alleged herein.

       48.      Defendant’s discriminatory actions, inactions, decisions, constructive discharge,

and/or conduct affected the compensation, terms, conditions, and/or privileges of Plaintiff’s

employment as described herein.

       49.      Defendant’s discriminatory actions, inactions, decisions, constructive discharge,

and/or conduct deprived Plaintiff of employment opportunities or otherwise adversely affected her

status as an employee because of her gender.

       50.      Defendant’s actions, inactions, decisions, constructive discharge, and/or conduct

constituted unlawful employment discrimination against Plaintiff in violation of Title VII.

       51.      Defendant’s actions, and/or inactions occurred by and/or through its agents,

servants, and/or employees acting with the course and scope of their employment.

       52.      Defendant’s continuing pattern of offensive conduct permeated the workplace with

discriminatory intimidation, ridicule, and insult, and the offensive conduct was severe and

pervasive enough to a work environment that a reasonable person would consider intimidation,

hostile, or abusive.

       53.      Defendant and its management were aware of the continuing harassment by Rohr,

yet they failed to take reasonable steps to prevent and/or promptly correct the harassing behavior.

       54.      Plaintiff took reasonable advantage of the preventive and corrective opportunities

available to cease Rohr’s pattern of harassment.




                                                   9
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 10 of 15




        55.        As a direct, legal, and proximate result of this discrimination, Plaintiff has

sustained, and will continue to sustain, economic and emotional damages in an amount to be

proven at trial.

        56.        Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard to Plaintiff’s right to be free from discrimination based on gender such that she

is entitled to an award of punitive damages.

        57.        Plaintiff is also entitled to her reasonable attorneys’ fees and costs of suit.

                                      COUNT II
                           Age Discrimination in Violation of
       The Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”)

        58.        Plaintiff restates and re-alleges the above paragraphs as if fully set forth in this

cause of action.

        59.        Plaintiff was 66 years old at the time Defendant forced her to resign, and therefore

a member of the protected class of age in that she is at least 40 years of age.

        60.        Defendant is an employer as defined in the ADEA in that it is engaged in an industry

affecting commerce that has 20 or more employees for each working day in each of 20 or more

calendar weeks in the current or preceding calendar year.

        61.        Plaintiff was subjected to age discrimination and/or subjected to a hostile work

environment at the hands of Defendant and/or Defendant’s agents and subordinates, in that

Defendant permitted Rohr and Palmer to discriminate against her because of her age.

        62.        Plaintiff’s age was a factor in her discrimination and hostile work environment; all

performance issues alleged by Defendant were merely pretext.




                                                     10
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 11 of 15




        63.    The age discrimination materially affected a term, condition, or privilege of

Plaintiff’s employment because the conduct was continuous, outrageous, humiliating, and

unreasonably interfered with Plaintiff’s ability to perform the functions of her employment,

ultimately leaving her no choice but to resign.

        64.    By not taking any action to stop Plaintiff’s supervisors from continuing their

ongoing discrimination and harassment against Plaintiff, Defendant ratified, authorized and/or

condoned this conduct.

        65.    Defendant knew of the discrimination, harassment, and failed to take appropriate

action, or any remedial action whatsoever.

        66.    As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits.

        67.    As a further direct and proximate result of Defendant’s actions and/or omissions,

Plaintiff has suffered a loss of self-esteem, humiliation, emotional distress, mental anguish, pain

and suffering, and related compensatory damages and injuries.

        68.    As shown by the foregoing, Defendant’s conduct was willful, wanton, and

malicious, and showed complete indifference to or conscious disregard for the rights of others,

including the rights of the Plaintiff, thus, justifying an award of punitive damages in an amount

sufficient to punish Defendant or to deter them and other companies from such conduct in

the future.

        69.    Plaintiff is also entitled to her reasonable attorneys’ fees and costs of suit.




                                                  11
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 12 of 15




                                          COUNT III
                           Disability Discrimination in Violation of
              The Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”)

        70.      Plaintiff restates and re-alleges the above paragraphs as if fully set forth in this

cause of action.

        71.      Plaintiff is a qualified individual as defined in the ADA in that she was an individual

who, with or without reasonable accommodation, could perform the essential functions of her

employment as a Market Human Resources Manager.

        72.      Defendant is a covered entity and an employer as defined in the ADA in that it is

engaged in an industry affecting commerce that has 15 or more employees for each working day

in each of 20 or more calendar weeks in the current or preceding calendar year.

        73.      Plaintiff suffered from alcoholism, severe depression, and Addison’s Disease,

while employed by Defendant and continued to suffer pain and limitations through and including

the date of her constructive discharge.

        74.      Plaintiff’s severe depression, Addison’s disease, and alcoholism constitute

disabilities as defined in the ADA in they substantially limited one or more of her major life

activities. Because of her Addison’s disease the Plaintiff had trouble standing because of dizziness.

Plaintiff’s Addison’s disease interfered with one or more of her major activities. Addison’s disease

causes fatigue, nausea, and low blood pressure, making it difficult to carry on everyday activities

like driving, walking, and all major life activities.

        75.      Plaintiff informed Defendant’s personnel of her alcoholism, Addison’s disease, and

depression.

        76.      Defendant forced Plaintiff to resign from her position, which in effect was

constructive discharge.



                                                   12
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 13 of 15




       77.     Plaintiff’s disabilities were a factor in her discrimination and hostile work

environment; all performance issues alleged by Defendant were merely pretextual. Defendant

harassed Plaintiff until she was constructively discharged in violation of the ADA.

       78.     Defendant’s discrimination of Plaintiff affected a term, condition and/or privilege

of her employment.

       79.     Defendant’s discrimination of Plaintiff adversely affected her opportunities and

status of her employment.

       80.     Defendant utilizes standards, criteria, and/or methods of administration that

perpetuate the discrimination of others who are subject to common administrative control.

       81.     Defendant’s discrimination of Plaintiff based on her disabilities denied her

employment and benefits.

       82.     As a direct, legal, and proximate result of this discrimination, Plaintiff has

sustained, and will continue to sustain, economic and emotional injuries, resulting in damages in

an amount to be proven at trial.

       83.     Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard to Plaintiff’s right to be free from discrimination based on her disabilities.

       84.     Plaintiff is entitled to her reasonable attorneys’ fees and costs of suit.

                                            COUNT IV
       Retaliation in Violation of Title VII of the Civil Rights Act of 1964, as amended, 42
                                         U.S.C. §2000e-3(a)

       85.     Plaintiff restates and re-alleges the above paragraphs as fully set forth in this cause

of action.

       86.     Plaintiff reported Rohr’s conduct to her supervisor, Palmer. Specifically, she told

Palmer that she was feeling attacked, and reported Rohr’s refusal to communicate to with her.



                                                 13
      Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 14 of 15




       87.     When Plaintiff complained about the treatment she was receiving, Palmer did little

other than to ask Plaintiff what she was going to do about it. Palmer offered no solution or support,

and Plaintiff left feeling worse than before.

       88.     Palmer then proceeded to remove Plaintiff from a racial discrimination

investigation into a male Store Manager that was favored by Rohr.

       89.     Plaintiff was illegally retaliated against for participating in the protected activity of

opposing discrimination by Defendant who took materially adverse actions against Plaintiff as a

direct result of Plaintiff’s challenge to discrimination.

       90.     Defendant’s adverse actions constitute retaliatory harassment, and its actions were

sufficient to deter a reasonable person from engaging in protected activity under Title VII, just as

Plaintiff was deterred.

       91.     After Plaintiff made complaints of Rohr’s harassment, Defendant retaliated against

Plaintiff by engaging in materially adverse employment actions, including failing to execute her

initiatives, taking her off investigations that she had previously been assigned to, and continued

verbal degradation.

       92.     There was a direct causal link between Plaintiff’s complaint about Rohr’s

harassment leading to an investigation of Rohr, and the retaliation Plaintiff faced which created an

even greater workplace hostility that was so intolerable Plaintiff was constructively discharged.

       93.     As a direct, legal, and proximate result of this retaliation, Plaintiff has sustained,

and will continue to sustain, economic and emotional damages in an amount to be proven at trial.

       94.     Defendant’s unlawful actions were intentional, willful, malicious, and/or done with

reckless disregard to Plaintiff’s right to be free from retaliation that creates an intimidating,

offensive, and hostile work environment for such conduct.



                                                  14
     Case 2:20-cv-02001-JAR-KGG Document 1 Filed 01/01/20 Page 15 of 15




      WHEREFORE, Plaintiff requests that the Court enter judgment in her favor and against

Defendant for economic damages, including, but limited to: back pay, lost benefits, front pay,

injunctive relief, compensatory damages, punitive damages, for reasonable attorneys’ fees and

costs incurred herein, for pre-and post-judgment interest as allowed by law, and for such other

and further legal and equitable relief as this Court deems just and proper.

                   VII.    PLAINTIFF’S DEMAND FOR JURY TRIAL

      Plaintiff hereby requests and demands a trial by jury on all issues so triable

                          VIII. DESIGNATED PLACE OF TRIAL

      Plaintiff hereby designates Kansas City, Kansas as the place of trial in this matter.


Dated:      January 1, 2020                           Respectfully submitted,


                                                      _/s/ Jack McInnes______________
                                                      Jack McInnes, Bar No. 21898
                                                      Pamela Nagel Jorgensen, Bar No. 27716
                                                      MCINNES LAW LLC
                                                      1900 West 75th Street, Suite 120
                                                      Prairie Village, KS 66208
                                                      Telephone: (913) 220-2488
                                                      Facsimile: (913) 273-1671
                                                      jack@mcinnes-law.com
                                                      pam@mcinnes-law.com

                                                      ATTORNEYS FOR PLAINTIFF




                                                15
